ORDER
The court has considered the motion to recall mandate filed by appellant in propria persona, the notice of joinder and motion to recall mandate filed by appellant’s counsel, the response to motion to recall mandate and the reply thereto, Presiding Judge Eino M. Jacobson and Judges Susan A. Ehrlich and William E. Eubank' participating. The court finds that extraordinary circumstances exist which justify a recall of the mandate issued on August 17, *5471990. See Lindus v. Northern Insurance Co. of New York, 103 Ariz. 160, 438 P.2d 311 (1968). Therefore,
IT IS ORDERED granting appellant’s motion and recalling the mandate which was issued on August 17, 1990.
IT IS FURTHER ORDERED that appellant shall have until October 22, 1990, to file either a motion for reconsideration or a petition for review in this appeal. No further extensions of time will be granted.